                                                                                    Theodore J. Boutrous Jr.
                                                                                    Direct: +1 213.229.7804
                                                                                    Fax: +1 213.229.6804
                                                                                    TBoutrous@gibsondunn.com

                                                                                    Client: 80602-00001

April 6, 2021


VIA ECF

Hon. Vera M. Scanlon, U.S.M.J.
United States District Court - E.D.N.Y.
225 Cadman Plaza East, 1214 South
Brooklyn, NY 11201

Re:    La Liberte v. Reid; 18-cv-5398 (DLI) (VMS)

Your Honor:

        We write with respect to Your Honor’s March 31, 2021 order that the parties submit
alternative versions of their proposed protective orders by today’s date. A clean version of
Defendant Joy Reid’s proposed protective order is attached hereto as Exhibit A. A redlined
version of the same document, showing the differences between Plaintiff’s proposed
protective order and Ms. Reid’s proposed protective order, is attached hereto as Exhibit B.

       The parties’ dispute over the protective order concerns a single paragraph, Plaintiff’s
proposed Paragraph 18, which states:

       18) Special Provisions as to Plaintiff’s Customers. No Receiving Party
       may use Confidential Information concerning the identities of existing or
       former customers of Plaintiff or her affiliated company and their business
       with Plaintiff and her affiliated company to contact any such customers, prior
       to the deposition of Plaintiff, absent the written consent of Plaintiff or her
       counsel or the further order of this Court, upon 14 days’ notice to Plaintiff and
       an opportunity to be heard with respect thereto.

Ex. B ¶ 18. Plaintiff’s insistence on the inclusion of this language is wrong both
procedurally and substantively. It is also directly contrary to this Court’s ruling
during the March 24, 2021 hearing. After Plaintiff raised this exact issue during the
March 24 hearing, Your Honor ordered Plaintiff to disclose these names and
documents related to her initial disclosures without the hurdles Plaintiff now seeks to
impose. See 3/24/21 Hr’g Tr. at 23, 25 (stating that “[s]tep one is the initial
disclosures” and that after that “we’re going to put a follow up conference to see
what’s left from [the] discovery disputes”); id at 22 (“on plaintiff’s side . . . you
should expect to make the complete production by the 16th of April”). Thus, as this
Hon. Vera M. Scanlon, U.S.M.J.
April 6, 2021
Page 2



Court already found, Plaintiff does not have the authority to dictate the order of Ms.
Reid’s discovery, or her access to unrelated third parties who have pertinent
information.

        The provision Plaintiff seeks to include is meritless for numerous other
reasons. To begin with, Plaintiff has not explained how information about former
customers is even confidential. Further, Plaintiff put the actions of her former
customers front and center in this case. The heart of Plaintiff’s damages case is that
certain customers, whom Plaintiff still has not identified, allegedly stopped doing
business with Plaintiff as a result of Ms. Reid’s social media posts. Ms. Reid has the
right to challenge whether those customers actually stopped doing business with
Plaintiff and, if so, the reason why.

        Plaintiff’s deposition will only provide limited, second hand, and biased
information about why these former customers stopped doing business with her—
only those customers know and can provide admissible evidence on that topic.
Plaintiff also does not know what these customers thought of her before Ms. Reid’s
challenged social media posts—again, only those customers know and can provide
admissible evidence on this topic.

        Put simply, Plaintiff does not get to file this action and simultaneously prevent
Ms. Reid from defending it. Inclusion of Plaintiff’s proposed Paragraph 18 would do
just that. This Court should grant Ms. Reid’s version of the proposed protective order,
Exhibit A.

Respectfully Submitted,

/s/ Theodore J. Boutrous, Jr.

Theodore J. Boutrous Jr.

cc: All counsel on ECF
